FILED
                            NOT FOR PUBLICATION                              AUG 27 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 12-30193

              Plaintiff - Appellee,               D.C. No. 3:09-cr-00047-TMB-1

  v.
                                                  MEMORANDUM*
THOMAS M. RILEY,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Alaska
                   Timothy M. Burgess, District Judge, Presiding

                       Argued and Submitted August 14, 2013
                                Anchorage, Alaska

Before:       KOZINSKI, Chief Judge, BERZON and IKUTA, Circuit Judges.

       1. The district court didn’t clearly err in determining that Riley qualified for

a sentence enhancement as “an organizer, leader, manager, or supervisor.”

U.S.S.G. § 3B1.1(c); see also United States v. Mares-Molina, 913 F.2d 770, 773

(9th Cir. 1990). At least one person mailed packages at Riley’s direction and


          *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                                 page 2
opened a post office box in his name, at which Riley received shipments of

cocaine. Riley sent the same person two kilograms of cocaine and instructed that

the drugs be held pending his arrival. Because at least one criminally responsible

person acted under Riley’s direction at least once, the enhancement was

appropriate. United States v. Maldonado, 215 F.3d 1046, 1050 (9th Cir. 2000); see

also United States v. Cyphers, 130 F.3d 1361, 1363–64 (9th Cir. 1997).


      2. Because the organizer enhancement applies, and because Riley had little

history of lawful employment and derived his income primarily from the sale of

cocaine, the district court didn’t clearly err in applying the criminal livelihood

enhancement. U.S.S.G. § 2D1.1(b)(14)(E); see also U.S.S.G. § 4B1.3 cmt. n.2.


      AFFIRMED